United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     _____________

                                      No. 97-3701
                                     _____________

In re: Floyd Phillip Gibbons, II,        *
                                         *
                Debtor.                  *
-------------------------------          *
                                         * Appeal from the United States
First Canterbury Securities, Inc.,       * District Court for the
                                         * Eastern District of Arkansas.
                Appellant,               *
                                         *       [UNPUBLISHED]
        v.                               *
                                         *
Floyd Phillip Gibbons, II,               *
                                         *
                Appellee.                *
                                   _____________

                                    Submitted: March 13, 1998
                                        Filed: March 25, 1998
                                     _____________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      NANGLE, District Judge.1
                               _____________

PER CURIAM.




      1
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
       The Bankruptcy Court2 dismissed the objection of First Canterbury Securities,
Inc. to the dischargeability of its claim in the Chapter 7 proceedings of Floyd Phillip
Gibbons, II. The Bankruptcy Court ruled the objection untimely because First
Canterbury filed it after the Bankruptcy Rule 4007(c) deadline without first obtaining
an extension. The District Court3 affirmed the decision of the Bankruptcy Court. First
Canterbury appeals.

      Having considered the record and the parties' briefs and oral arguments on
appeal, we find no reason for reversal. Because the case involves a routine application
of bankruptcy rules that are plain in their meaning and an opinion would lack
precedential value, we sustain the order of the District Court without further comment.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Mary D. Scott, United States Bankruptcy Judge for the Eastern
District of Arkansas.
      3
        The Honorable Stephen M. Reasoner, Chief Judge, United States District Court
for the Eastern District of Arkansas.

                                          -2-